Per Curiam.

By the “ act for the relief of debtors, with respect to the imprisonment of their persons,’’ (sess. 36. ch. 81. 1 N. R. L. 348.,) it is enacted, “ That every person, not being/a freeholder, who. shall be confined in jail upon any execution, or other process, or by virtue of any judgment, or order of any court of justice, or by warrant from any judge or justice, for any debt, sum of money, fine, or forfeiture, n,ot exceeding twenty-five dollars, exclusive of costs,, and shall have remained in jail for thirty days, if not detained for any other cause, shall be discharged from such imprisonment,” &c.«
The only question is, whether Craves was. a prisoner within the purview of this section ?
By the 49th section of the act of 1813, (supply bill,) sess. 36, ch. 203., it is enacted, “ That nothing in the first section of the * act for the relief of debtors from the imprisonment of their persons,’ shall be deemed, or construed, to extend to imprisonment of the plaintiff, or lessors of the plaintiff, for costs only, in any suit hereafter tó be brought,”
This last act is remedial and prospective ; but the escape insisted on in this case was prior to it; and, therefore, not affected by it. This last act, however, is an implied exposition of the first act ; and shows, that in legislative construction, the first act did limit the imprisonment to thirty days, in all cases of persons in execution for costs only.
According to the spirit of the first act, (which must govern this case,) I think the prisoner was entitled to his discharge at the expiration of thirty days. This, being a case of personal liberty, is one in which courts are least of all bound by the strict letter of the statute. The intention of the legislature was, manifestly, this, that no person should be imprisoned more than thirty days, for costs only ; nor for any sum of costs, together with debt or damages, not exceeding 25 dollars.
Let judgment of nonsuit be entered.